Citation Nr: 0111098	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to December 
1960 and from July 1963 to May 1972.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to special 
monthly compensation.  The veteran subsequently perfected a 
timely appeal regarding this decision.

In a statement submitted in August 1999, the veteran 
indicated that he wished to appear for a personal hearing at 
the RO.  Thereafter, in a statement submitted in October 
1999, the veteran's accredited representative indicated that 
the veteran wished to cancel his hearing request because he 
was planning to withdraw his appeal.  The representative 
reiterated the veteran's desire to withdraw both his hearing 
request and his appeal to the Board in a second statement 
submitted in October 1999.  However, in March 2000, the 
representative submitted a VA Form 646, in which the 
representative set forth various arguments in support of the 
veteran's appeal.

In March 2001, the Board issued a letter to the veteran 
requesting that he clarify whether of not he wished to 
withdraw his hearing request and/or his appeal.  In a 
response letter received later that month, the veteran 
indicated that although he no longer wanted a personal 
hearing, he did wish to continue with his appeal.  Therefore, 
in accordance with the veteran's March 2001 statement, the 
Board finds that his claim of entitlement to special monthly 
compensation remains on appeal, but that his request for a 
personal hearing has been withdrawn.



FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran is in need of regular aid and attendance by 
reason of a service-connected disability, post-traumatic 
stress disorder and dysthymia.


CONCLUSION OF LAW

The need for a special monthly compensation based on regular 
aid and attendance has been established.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.352 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a special monthly 
compensation based on the need for regular aid and assistance 
or due to being housebound.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Special monthly compensation

Special monthly compensation provided by 38 U.S.C. 1114(l) 
(West 1991) is payable where a veteran as a result of a 
service-connected disability is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  

A veteran is in need of regular aid and attendance if he or 
she is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.


Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

The record reflects that the veteran is service-connected for 
post-traumatic stress disorder (PTSD) and dysthymia, which 
has been evaluated as 100 percent disabling, and for 
traumatic arthritis of the right shoulder, which has been 
evaluated as 10 percent disabling.  Service connection is 
also in effect for a left inguinal hernia, a right inguinal 
hernia, a left frontal area laceration scar, a shell fragment 
wound scar of the left foot, and borderline diabetes 
mellitus; each of these disabilities has been assigned a 
noncompensable evaluation.

The medical evidence of records shows that the veteran has 
received extensive treatment for his service-connected 
psychiatric disorder throughout the last thirty years.  
Reports of numerous psychiatric evaluations and 
hospitalizations dated throughout this period indicate that 
although his psychiatric disorder has periodically fluctuated 
in severity, it has remained primarily manifested by feelings 
of severe depression, suicidal ideation, and violent 
outbursts.  These medical reports are of record and will not 
be described in detail.  

In July 1973, the veteran sustained severe injuries, 
including massive brain edema, in a head-on two car motor 
vehicle accident.  A history of alcoholism was noted.  

In November 1997, the veteran underwent a VA psychological 
examination.  The VA examiner reviewed the veteran's medical 
records and noted that he had been receiving ongoing 
treatment throughout the past year for his service-connected 
PTSD.  The VA examiner noted that in an August 1996 clinical 
note, it was indicated that the veteran had discussed his 
history of a suicide attempt.  The VA examiner also noted 
that in a December 1996 clinical note, a physician had 
expressed concern over the veteran's behavior, which 
suggested that he might be suicidal.

Following examination, the VA psychologist concluded that the 
veteran met the diagnostic criteria for PTSD.  The VA 
psychologist further concluded that a diagnosis of depressive 
disorder was warranted based upon his recurrent and 
persistent suicidal ideation.  The VA psychologist concluded 
that his suicidal ideation tended to stem primarily from 
guilt about surviving combat in Vietnam in light of the 
deaths of fellow soldiers.

In November 1998, the veteran filed a claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance.  He indicated that he was unable to care 
for himself and that he had a person staying with him that 
provided assistance.

In January 1999, the veteran was provided with a VA 
examination for the purpose of determining his need for 
special aid and attendance.  The VA examiner noted that the 
veteran was brought to the examination by his housekeeper, 
J.J., who reportedly lived with him full-time in his home.  
It was further noted that his housekeeper drives him, helps 
him in and out of his car, folds up his wheelchair, prepares 
his food, and does all of his housework.  The veteran 
reported that he was confined to a wheelchair due to 
seizures, dizziness, and loss of equilibrium caused by brain 
damage from the motor vehicle accident.  The veteran 
described his vision as excellent and stated that he was able 
to manage his benefit payments without difficulty. 

The VA examiner indicated that in a typical day, the veteran 
awoke at 7:00 am and groped his way from the bedroom to the 
bathroom using wall bars that have been placed in his home 
courtesy of VA in order to assist him in ambulating short 
distances.  When showering, the veteran was able to get 
himself in and out of the shower on his own.  After using the 
bathroom in the morning, he dressed himself and used his 
wheelchair to go the kitchen, where his housekeeper would 
have breakfast waiting.  The veteran reported stayed home 
most of the time, and did not go out unaccompanied.  It was 
noted that the housekeeper did his shopping and prepared his 
meals.  The VA examiner determined that the veteran was 
dependent on the housekeeper due to his lack of ability to 
ambulate and because of his tendency towards alcoholism and 
depression if he was not accompanied by someone.

In January 1999, the veteran was also provided with a VA 
psychological examination.  The veteran reported that he 
experienced severe survivor's guilt, isolation, 
reclusiveness, variable suicidal thoughts, depression, and 
occasional nightmares.  The VA psychologist noted the veteran 
was unemployed and that he had a caretaker that managed his 
nutrition, medications, and helped encourage him to drink 
less alcohol.  Upon examination, the VA psychologist found 
that there was no evidence of perceptual disturbance and that 
his cognitive functioning appeared intact.  The VA 
psychologist concluded that testing was positive for PTSD and 
depression.  The VA psychologist found evidence of some 
suicidal ideation, but noted that the veteran denied any 
current intent to harm himself. 

In the April 1999 rating decision, the RO denied the 
veteran's claim of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or due to being housebound.  The 
RO concluded that the veteran did not have any service-
connected disabilities that resulted in the loss of use of 
extremities, or the loss of visual or auditory acuity.  The 
RO also concluded that the was not in need of aid and 
attendance nor was he housebound due solely to his service-
connected disabilities.

In July 1999, the veteran submitted a report of a VA 
outpatient examination.  It was noted in the report that the 
veteran had applied for special monthly compensation based on 
his mental condition.  During the examination, the veteran 
reported that he had a history of depression but that he did 
not feel as depressed now that he had company in his home.  
The VA examiner noted that the veteran was wheelchair bound, 
but was able to walk with aid just barely.  The veteran was 
accompanied by J.J., who indicated that the veteran needed 
company in order to ensure that he took his medications, and 
to keep him from drinking and feeling suicidal.  The VA 
examiner noted that the veteran reported owning a gun, which 
he was planning to use to kill himself.  It was further 
noted, however, that the veteran indicated that he was not 
going to kill himself now that he had someone living in his 
home to assist him.  The VA psychiatrist noted diagnoses of 
PTSD and major depressive disorder.

Analysis

Preliminary matters

The VCAA provides that VA has a duty to notify a claimant of 
any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) [to be 
codified as amended at 38 U.S.C. § 5103].  The veteran was 
specifically informed in the April 1999 rating decision of 
the type of information and evidence that would best service 
to substantiate his claim.  Moreover, the veteran was also 
advised by virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the pendency 
of the appeal of the type of information or evidence that 
would best service to substantiate his claim.  For these 
reasons, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his service connection claim.  Accordingly, the Board 
believes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to this claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The record 
reflects that the veteran underwent several VA examinations 
in January 1999.  Neither the veteran nor his representative 
have pointed to any additional evidence which has not been 
obtained and which would be pertinent to his claim.  For 
these reasons, the Board concludes that all relevant evidence 
which is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the veteran.  

Because the VCAA went into effect after the SOC was issued, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full. Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the Board finds that it may proceed with 
a decision on the merits of the veteran's claims without 
prejudice to the veteran.

Discussion

The veteran contends that he is unable to function without 
the assistance of his housekeeper.  He has reported that his 
housekeeper drives him places, helps him in and out of his 
car, folds up his wheelchair, prepares his food, and does all 
of his housework.  He has also indicated that his 
housekeeper's presence has helped alleviate his depression 
and prevented him from attempting suicide.

At the outset, it should be noted that the veteran is 
considered to be totally disabled as a result of his service-
connected PTSD and dysthymia.  He also has severe non-service 
connected disabilities resulting from his post-service motor 
vehicle accident.  The RO denied the veteran's claim for 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person, 
reasoning that the veteran's need for the aid of another 
person is the result of his non service-connected 
disabilities.  

For reasons which will be expressed below, the Board has 
concluded that the disability resulting from the veteran's 
PTSD and dysthymia has rendered him in need of the regular 
aid and attendance of another person. 

The evidence of record does not establish, nor does the 
veteran contend, that he is blind, nearly blind or a patient 
in a nursing home.  38 C.F.R. § 3.352(c).  Therefore, the 
Board will consider whether the evidence of record 
establishes a need for aid and attendance on a factual basis 
according to the specified criteria under 38 C.F.R. § 
3.352(a).

As discussed above, various factors are considered in 
determining the need for regular aid and attendance, 
including, but not limited to, the inability of the claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid ; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

Special monthly compensation is payable where a veteran is 
need of regular aid and attendance as a result of a service-
connected disability.  38 U.S.C. 1114(l).  Because the 
veteran is not service-connected for his seizure disorder and 
loss of equilibrium, the Board cannot consider impairment 
resulting from these disabilities in determining the 
veteran's need for special monthly compensation for regular 
aid and assistance.  Instead, the Board must consider only 
that impairment resulting from his service-connected 
disabilities.

There is no evidence that any of the veteran's service-
connected disabilities have contributed to his need for a 
wheelchair.  Instead, as repeatedly noted during his January 
1999 VA examination and elsewhere in the record, the veteran 
is confined to a wheelchair due to impairment caused by non 
service-connected disabilities, such as a seizure disorder 
and loss of equilibrium.  

The veteran is presently service connected for a variety of 
disabilities, including traumatic arthritis of the right 
shoulder; a left inguinal hernia, a right inguinal hernia, a 
left frontal area laceration scar, a shell fragment wound 
scar of the left foot, and borderline diabetes mellitus.  
There is no medical evidence that these disabilities have 
caused the physical problem which have left him wheelchair 
bound.  As noted above, the medical evidence indicate that 
the principal cause of his physical problems arose from non 
service-connected injuries sustained in the 1973 motor 
vehicle accident. 

Having reviewed the record, however, the Board finds that the 
competent and probative evidence establishes that the veteran 
is in need of regular aid and assistance due to his service-
connected PTSD and dysthymia.  In essence, the medical 
evidence indicates that the veteran's service-connected 
psychiatric disorder is manifested by severe depression with 
a longstanding history of suicidal ideation and at least one 
confirmed suicide attempt.  See, e.g., the report of the 
November 1997 VA examination.  The report of the veteran's 
July 1999 psychiatric examination suggests that the presence 
of his caretaker has assisted in both alleviating his 
depression and in preventing further suicide attempts.  
Furthermore, that report also suggests that the caretaker is 
needed to ensure that the veteran takes his medications, 
including anti-depressants required for his psychiatric 
disorder.  

The above is consistent with the report of the veteran's 
January 1999 aid and attendance examination, in which the VA 
examiner noted that the caretaker assists the veteran in 
taking his medications, as well as the January 1999 VA 
psychological examination report, which contained the same 
comment.

The Board has also taken into consideration the veteran's 
statements in July 1999 that he was not going to kill himself 
since he had someone living in his home.

Having resolved all doubt in favor of the veteran, the Board 
believes that the veteran has been shown to require care or 
assistance on a regular basis so as to warrant entitlement to 
special monthly compensation.  Although the services provided 
by the veteran's housekeeper in this case are not identical 
to those specifically listed in 38 C.F.R. § 3.352(a), the 
Board believes them to be of sufficient similarity and 
necessity so as to comply with the regulation.  In 
particular, the Board notes that 38 C.F.R. § 3.352(a) 
specifically contemplates assistance on a regular basis so as 
to protect a claimant from hazards or dangers incident to his 
or her daily environment.  In light of the veteran's history 
of severe depression and suicidal ideation, the Board 
believes that the caretaker's role in preventing further 
suicide attempts warrants the assignment of special monthly 
compensation.  In addition, the Board believes that the 
veteran's caretaker assistance in the daily distribution of 
the veteran's medications, to include anti-depressants 
required for his service-connected psychiatric disorder, also 
supports the assignment of special monthly compensation.  38 
U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.352(a).

In summary, after carefully reviewing the entire record, and 
for the reasons and bases set forth above, the Board finds 
that the criteria for entitlement to aid and attendance, 
pursuant to 38 U.S.C.A. 1114(l), are met.  In light of the 
severity of the veteran's service-connected PTSD and 
dysthymia, as well as his need for services provided by his 
caretaker, the Board finds that the evidence supports the 
veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  38 U.S.C.A. 1114(l).  Thus, the benefit sought 
on appeal is granted.


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance or due to being housebound is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

